Wright, J.
Under the facts as above recited, the court charged the jury: “If you believe that Einley leased the real estate to Smith, McKinlay & Poor; that he assigned the lease to Watson; that the interest of the lessees was sold to Hunkins, and that he, after his purchase, received *550rent from the occupants of the premises, this would render him liable from the time of his purchase, and receiving rents — that the assignee of a lessor may maintain his action against the purchaser of the leasehold interest from the lessees.” And refused this instruction asked by defendant: “ That the transfer to Watson by Finley of his interest in the lease does not constitute Watson a landlord between whom and Hunkins the relation of landlord and tenant exists — that if there is no privity of estate between Watson and Hunkins, their verdict must be for defendant.”
In these rulings there was no error • — ■ at least, none working such prejudice as to justify a reversal of the cause. As sustaining this view, see Abercrombie v. Redpath, 1 Iowa, 111; Demarest v. Willard, 8 Cow., 206; Willard v. Tillman, 2 Hill, 274; Fanning v. Stimson, ante; Taylor’s Land. and Ten., 436-37-450. Watson is not, of course, the landlord of the premises, in the sense of owning the fee, or any title in the estate. Nor is this necessary. For in this state, a lease may be assigned by the lessor, so as to give to the assignee the right to recover the rent reserved, without a sale or transfer of the reversionary interest. The doctrine of the common law, that choses in action are not assignable, •does not obtain with us. The agreement between Finley, the lessor, and Watson, the assignee, amounts to an assignment of the rent reserved, to be applied on the payment of the mortgage debt.
Affirmed.